Certified State Law Question, No. 1:93 CV 484. On preliminary memoranda pursuant to S.CtPrac.R. XVIII(6). The court will answer both questions certified by the United States District Court for the Northern District of Ohio, Eastern Division:
“For purposes of OHIO REV.CODE ANN. § 2307.31 and § 2307.32, is a contribution-defendant’s liability for wrongful death extinguished by the contribution-plaintiffs settlement with the underlying claimant, which settlement includes a full and final release naming both the contribution-plaintiff and contribution-defendant, where the contribution-defendant had already been dismissed with prejudice as a matter of law from the underlying claimant’s action based upon the statute of limitations?
“For purposes of OHIO REV.CODE ANN. § 2307.31(B), is a contribution-defendant’s liability for wrongful death extinguished by the contribution-plaintiffs settlement with the underlying claimant, which settlement includes a full and final release naming both the contribution-plaintiff and contribution-defendant, where res judicata barred the underlying tort claim against the contribution-defendant?”
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Cook, J., would answer only the first question.